Citation Nr: 0716332	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  06-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than January 4, 
2002, for a grant of service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  

In March 2007, the Board denied a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.

FINDINGS OF FACT

1.  Service connection for right hip disability was denied in 
an unappealed rating decision of March 1970.

2.  The veteran's reopened claim was received on January 4, 
2002; the claim was reopened on the basis of new and material 
evidence, other than service department records.  


CONCLUSION OF LAW

Entitlement to an earlier effective date for the grant of 
service connection for right hip injury is not established.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.150, 3.151, 
3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).


Analysis

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, if the claim was reopened on the 
basis of new and material evidence other than service 
department records.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Any communication or action from a claimant, which indicates 
intent to apply for one or more benefits under the laws 
administered by VA, may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Where evidence requested in connection with a claim to reopen 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation shall not commence earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.  

The record shows that the veteran's initial claim of 
entitlement to service connection for right hip disability 
was denied in a March 1970 rating decision on the basis that 
the veteran's right hip disability existed prior to service 
and was not aggravated by service.  Although the veteran 
filed a notice of disagreement with this decision and was 
provided a Statement of the Case in response thereto, he did 
not perfect his appeal with the submission of a timely 
substantive appeal.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim, such as the veteran's, may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The veteran did not submit a claim to reopen his previously 
disallowed claim of entitlement to service connection right 
hip disability until January 4, 2002.  By rating action in 
February 2005, the RO granted reopening of the claim on the 
basis of new and material evidence other than service 
department records.  The RO then granted service connection 
for right hip disability, effective January 4, 2002.  These 
facts are not in dispute and the law is dispositive.  Because 
January 4, 2002, is the date of receipt of the reopened claim 
and the claim was reopened on the basis of new and material 
evidence other than service department records, January 4, 
2002, is the proper effective date for the grant of service 
connection.


							(CONTINUED ON NEXT PAGE)


ORDER
 
Entitlement to an effective date earlier than January 4, 
2002, for a grant of service connection for right hip 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


